Citation Nr: 0312607
Decision Date: 06/12/03	Archive Date: 08/07/03

DOCKET NO. 95-35 016               DATE JUN 12, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a gastrointestinal
disorder.

2. Entitlement to service connection for bilateral hydronephrosis
and renal insufficiency.

3. Entitlement to service connection for a bladder disorder.,

4. Entitlement to service connection for a psychiatric disability
classified as a paranoid disorder.

5. Entitlement to a total disability rating for compensation
purposes based on individual unemployability due to service
connected disabilities (TDIU).

ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had verified active duty service from April 1976 to
April 1979.

Initially, these matters came before the Board of Veteran's Appeals
(Board) on appeal from rating decisions in which the Department of
Veterans Affairs (VA) regional office in Waco, Texas, (RO) denied
service connection for a bladder disorder, a gastrointestinal
disorder, hydronephrosis and renal insufficiency, and a psychiatric
disorder classified as a paranoid disorder, and denied a TDIU
rating. In a December 1996 decision, the Board denied the appeal
concerning these claims.

The veteran appealed the Board's December 1996 decision to the
United States Court of Appeals for Veterans Claims (formerly the
United States Court of Veterans Appeals, hereinafter referred to as
the Court). In an Order dated in January 2001, the Court vacated
the Board's decision and remanded the issues that were the subject
of the veteran's appeal to the, Board for consideration of the
applicability and compliance with the Veterans Claims Assistance
Act of 2000 (VCAA).

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-47 5, 114 Stat. 2096 (2000) (codified
as amended at 38 U.S.C.A. 5100 et seq. (West 2002)) became law. The
VCAA eliminates the concept of a well-grounded claim, redefines the
obligations of VA, with respect to the duty to assist, and
supersedes the decision of the Court in Morton v. West, 12 Vet.
App. 477 (1999) (holding that VA cannot assist in the development
of a claim that is not well grounded). This law also includes an
enhanced duty to notify a claimant as to the information and
evidence necessary to substantiate a claim for VA benefits. The
VCAA was implemented with the adoption of new regulations. See 66
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2 -

Generally, the VCAA is applicable to all claims filed on or after
the date of enactment, November 9, 2000, or filed before the date
of enactment and not yet final as of that date. VCAA, Pub. L. No.
106-475, 7, subpart (a), 1 14 Stat. 2096, 2099 (2000). Under VCAA,
VA has the duty to notify a claimant of the evidence necessary to
support the claim, to assist in the development of claim, and to
notify a claimant of VA's inability to obtain certain evidence.

The record does not reflect that the RO has taken action on this
case consistent with the VCAA. A remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. Because the RO has not yet considered
whether any additional notification or development action is
required under the VCAA concerning the issues under consideration,
it would be potentially prejudicial to the appellant if the Board
were to proceed to issue a decision at this time. See Bernard v.
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16- 92 (July
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Also, beginning in June 2002, the Board undertook additional
development of these claims. In Disabled American Veterans v.
Secretary of Veterans Affairs, Case Nos. 02-7304, -7305, 7316 (Fed
Cir. May 1, 2003), the United States Federal Circuit Court
invalidated portions of the regulations that provided for the
Board's development of the record. As the Board has received
additional evidence that has not been considered by the RO, this
matter.must be remanded for such consideration, pursuant to the
holding in Disabled American Veterans v. Secretary of Veterans
Affairs, supra.

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

The veteran is appealing the denial of a TDIU rating. The Board
notes that his service-connected disabilities include a skin
disorder and,that, effective in August 2002, the criteria for
rating skin disorders were revised. 38 C.F.R. 4.118 (2002). The RO
has not considered the evaluation of the veteran's service-
connected skin

3 -

disability under the revised rating criteria. This potentially
could affect the veteran's entitlement to a TDIU rating.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that, when there has been a change in an applicable statute or
regulation after a claim has been filed but before a final decision
has been rendered, VA must apply the version of the statute or
regulation which is most favorable to the claimant, unless Congress
has expressly provided otherwise or has authorized VA to provide
otherwise and VA has done so. Accordingly, it will be necessary to
determine whether the amended regulations or the previously
existing regulations are more favorable to the claimant. The more
favorable regulation must then be applied. The determination of
whether an amended regulation is more beneficial to a claimant than
the prior provisions must be made on a case-by-case basis.
VAOPGCPREC 11-97. The revised rating criteria may not be applied to
evaluate disability from a skin disorder prior to August 30, 2002.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and.ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 2002) are fully complied with and satisfied.
See also 38 C.F.R. 3.159 (2002); Quartuccio, v. Principi, 16 Vet.
App. 183 (2002).

2. Thereafter, the RO should readjudicate the veteran's claims.
Concerning the claim for a TDIU rating, the RO should consider
whether the veteran's service-connected skin disability should be
rating under the criteria that became effective in August 2002.

3. If any benefit sought on appeal remains denied, the appellant
and the appellant's representative, if any, should be provided a
supplemental statement of the case

4 -

(SSOC). The SSOC must contain notice of all relevant actions taken
on the claim for benefits, to include a summary of the evidence
obtained since the most recent SSOC and applicable law and
regulations considered pertinent to the issues currently on appeal.
An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in, an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

5 - 



